Exhibit PACIFIC OFFICE PROPERTIES TRUST, INC. ARTICLES OF AMENDMENT AND RESTATEMENT FIRST: Pacific Office Properties Trust, Inc., a Maryland corporation (the “Corporation”), desires to amend and restate its charter as currently in effect and as hereinafter amended. SECOND: The following provisions are all the provisions of the charter currently in effect and as hereinafter amended: ARTICLE I NAME The name of the corporation (the “Corporation”) is: Pacific Office Properties Trust, Inc. ARTICLE II PURPOSES The purpose for which the Corporation is formed is to engage in any lawful business or other activity (including, without limitation or obligation, engaging in business as a REIT) for which corporations may be organized under the general laws of the State of Maryland as now or hereafter in force. For purposes of this charter of the Corporation (as amended from time to time, the “Charter”), the term “REIT” shall mean a real estate investment trust under Sections856 through 860 of the Internal Revenue Code of 1986, as amended from time to time, or any successor statute (the “Code”). ARTICLE III PRINCIPAL OFFICE IN MARYLAND The address of the principal office of the Corporation in Maryland is c/o CSC Lawyers Incorporating Service Company, whose post office address is 7 St. Paul Street, Suite1660, Baltimore, Maryland 21202. ARTICLE IV RESIDENT AGENT The name of the resident agent of the Corporation in the State of Maryland is CSC Lawyers Incorporating Service Company, whose post office address is 7 St. Paul Street, Suite1660, Baltimore, Maryland 21202. The resident agent is a Maryland corporation. ARTICLE V PROVISIONS FOR DEFINING, LIMITING AND REGULATING CERTAIN POWERS OF THE CORPORATION AND OF THE STOCKHOLDERS AND DIRECTORS Section5.1Number of Directors. The business and affairs of the Corporation shall be managed under the direction of the Board of Directors. The number of directors of the Corporation is currently seven (7), which number may be increased or decreased pursuant to the bylaws of the Corporation (the “Bylaws”) but shall never be less than the minimum number required by the Maryland General Corporation Law, as amended from time to time (the “MGCL”) and shall never be less than four (4)or more than nine (9)members. The directors of the Corporation shall be divided into three classes, ClassI, ClassII and ClassIII, as nearly equal in number as the then total number of directors constituting the entire board of directors permits with the term of office of one class expiring each year. At each annual meeting of stockholders, the successors to the class of directors whose term shall then expire shall be elected to hold office for a term expiring at the third succeeding annual meeting of stockholders. The Corporation elects that, except as may be provided by the Board of Directors in setting the terms of any class or series of stock, any vacancies in the Board of Directors for any reason, including any directorships resulting from any increase in the number of directors, may be filled only by the Board of Directors, acting by a majority of the directors then in office, although less than a quorum, and any directors so chosen shall hold office until the next election of the class for which such directors shall have been chosen and until their successors shall be elected and qualify. If the number of directors is changed, any increase or decrease in the number of directors shall be apportioned among the classes so as to maintain all classes as equal in number as possible. The names and classes of the persons who are to serve as directors until their successors are elected and qualify are: Name Class Robert L. Denton Class I Thomas R. Hislop Class I Clay W. Hamlin Class II Paul M. Higbee Class II Michael W. Brennan Class III Jay H. Shidler Class III Section5.2Informal Action by Stockholders. Any action required or permitted to be taken at a meeting of stockholders may be taken without a meeting if there is filed with the records of the stockholders’ meetings a consent in writing or by electronic transmission which sets forth the action and is given by stockholders entitled to cast not less than the minimum number of votes that would be necessary to authorize or take the action at a stockholders meeting. The Corporation shall give notice of any such action to each holder of each class of stock that is entitled to vote on such matter not later than 10days after the effective time of the action. Section5.3Other Matters.
